Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-15 in the reply filed on 12 October 2021 is acknowledged.  Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 September 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

1.	Claims 1-2, 4-5, 9-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by US 2014/0261569 to Fonseca et al. (“Fonseca”).
	With regard to Claims 1, 5, and 9, Fonseca teaches a substrate processing apparatus comprising a substrate holder, a rotary driver configured to rotate the substrate holder around a rotation axis, a processing liquid nozzle, and a gas nozzle (see Abstract; FIG. 8; ¶ [0032]).  According to Fonseca, the liquid nozzle ejects a processing liquid toward a peripheral portion of the substrate, and the gas nozzle concurrently ejects a gas in the direction of the processing liquid (see FIG. 8; ¶ [0034]).
	With regard to Claim 2, Fonseca teaches the gas nozzle is located closer to a center of the substrate than the liquid nozzle (see FIG. 8).
	With regard to Claims 4 and 12-13, Fonseca teaches a gas nozzle direction adjustment mechanism configured to change an orientation of the gas nozzle (see FIG. 8; ¶ [0051]).
	With regard to Claim 10, Fonseca teaches gas nozzles ejection ports with an elongated shape (see ¶ [0047]).
	With regard to Claims 14-15, Fonseca teaches a controller to control liquid and gas delivery and adjustment of nozzle angles (see ¶¶ [0043], [0055]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 3, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca.
	With regard to Claims 3 and 11, Fonseca is directed to rinsing and drying operations.  To the extent that the nozzle disclosed by Fonseca is not inherently capable of supplying a heated gas (see MPEP § 2114), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed heated gas in order to improve drying characteristics of the device.
	With regard to Claims 6-8, Fonseca does not expressly teach the claimed angle relationships; however the reference teaches that control and adjustment of nozzle angles are result-effective parameters improvable by experimentation and optimization (see ¶¶ [0012], [0048], [0051], [0055]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed nozzle angles throughout the course of routine experimentation and optimization as instructed by the reference.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715